Effective June 15, 2010 CODE OF ETHICS AND CONDUCT T. ROWE PRICE GROUP, INC. AND ITS AFFILIATES CODE OF ETHICS AND CONDUCT OF T. ROWE PRICE GROUP, INC. AND ITS AFFILIATES TABLE OF CONTENTS Page GENERAL POLICY STATEMENT 1-1 Purpose of Code of Ethics and Conduct 1-1 Persons and Entities Subject to the Code 1-2 Definition of Supervised Persons 1-2 Status as a Fiduciary 1-2 Adviser Act Requirements for Supervised Persons 1-3 NASDAQ Requirements 1-4 What the Code Does Not Cover 1-4 Sarbanes-Oxley Codes 1-4 Compliance Procedures for Funds and Federal Advisers 1-4 Compliance with the Code 1-4 Questions Regarding the Code 1-5 STANDARDS OF CONDUCT OF PRICE GROUP AND ITS PERSONNEL 2-1 Allocation Policy 2-1 Annual Verification of Compliance 2-1 Antitrust 2-1; 8-1 Anti-Money Laundering 2-1 Appropriate Conduct 2-1 Compliance with Copyright and Trademark Laws 2-1; 6-1 Computer Security 2-2; 7-1 Conflicts of Interest 2-2 Relationships with Profitmaking Enterprises 2-2 General Prohibitions 2-2 Approval Process 2-2 Review by Ethics Committee 2-2 Approved Service as Director or Similar Position 2-2 i-1 Service with Nonprofitmaking Organizations 2-3 Approval Process 2-3 By Supervisor 2-3 By Ethics Committee Chairperson 2-3 Relationships with Financial Service Firms 2-3 Existing Relationships with Potential Vendors 2-3 Investment in Client/Vendor Company Stock 2-4 Conflicts in Connection with Proxy Voting 2-4 Confidentiality 2-4 Internal Operating Procedures and Planning 2-4 Clients, Fund Shareholders, and TRP Brokerage Customers 2-5 Third Parties 2-5 Investment Advice 2-5 Investment Research 2-6 Employee Information 2-6 Information about the Price Funds 2-6 Understanding as to Clients' Accounts and Company Records at Time of Termination of Association 2-6 Health Insurance Portability and Accountability Act of 1996 ( HIPAA ) 2-7 Employment of Former Government and Self-Regulatory Organization Employees 2-7 Financial Reporting 2-7 Gifts and Gratuities 2-7; 3-1 Health and Safety in the Workplace 2-7 Human Resources 2-7 Equal Opportunity 2-7 Drug and Alcohol Policy 2-8 Policy Against Harassment and Discrimination 2-8 Use of Employee Likenesses and Information 2-8 Foreign Corrupt Practices Act and Other Illegal Payments 2-8 Inside Information 2-9; 4-1 Investment Clubs 2-9 Marketing and Sales Activities 2-9 i-2 Past and Current Litigation 2-9 Political Activities and Contributions 2-10 Lobbying 2-11 Protection of Corporate Assets 2-11 Quality of Services 2-12 Record Retention and Destruction 2-12 Referral Fees 2-12 Release of Information to the Press 2-13 Responsibility to Report Violations 2-13 General Obligation 2-13 Sarbanes-Oxley Whistleblower Procedures 2-13 Sarbanes-Oxley Attorney Reporting Requirements 2-14 Circulation of Rumors 2-14 Service as Trustee, Executor or Personal Representative 2-14 Speaking Engagements and Publications 2-14 Appendix A 2A STATEMENT OF POLICY ON GIFTS, ENTERTAINMENT, EXPENSE REIMBURSEMENT AND CHARITABLE CONTRIBUTIONS 3-1 STATEMENT OF POLICY ON MATERIAL, INSIDE (NON-PUBLIC) INFORMATION 4-1 STATEMENT OF POLICY ON SECURITIES TRANSACTIONS 5-1 STATEMENT OF POLICY WITH RESPECT TO COMPLIANCE WITH COPYRIGHT AND TRADEMARK LAWS 6-1 STATEMENT OF POLICY WITH RESPECT TO COMPUTER SECURITY AND RELATED ISSUES 7-1 STATEMENT OF POLICY ON COMPLIANCE WITH ANTITRUST LAWS 8-1 STATEMENT OF POLICIES AND PROCEDURES ON PRIVACY 9-1 June, 2010 i-3 CODE OF ETHICS AND CONDUCT OF T. ROWE PRICE GROUP, INC. AND ITS AFFILIATES INDEX Access Persons 5-3 Activities, Political 2-10 Adviser Act Requirements for Supervised Persons 1-3 Advisory Board Membership for Profitmaking Enterprise 2-2 Allocation Policy 2-1 Antitrust 2-1; 8-1 Anti-Money Laundering 2-1 Annual Disclosure by Access Persons 5-29 Annual Verification of Compliance 2-1 Appropriate Conduct 2-1 Assets, Protection of Corporate 2-11 Beneficial Ownership, Definition of 5-5 Business Entertainment, Accepting 3-5 Business Entertainment, Providing 3-7 Business Entertainment, Reporting of 3-11 Charitable Contributions 3-13 Chief Compliance Officers Appendix A Circulation of Rumors 2-14 Clients Accounts and Company Records 2-6 Clients, Shareholders and Brokerage Customers 2-5 Client Limit Orders 5-25 Client/Vendor Company Stock, Investment in 2-4 Code Compliance Section 1-1 Code of Ethics and Conduct, Compliance with 1-4 Code of Ethics and Conduct, Purpose of 1-1 Code of Ethics and Conduct, Questions Regarding 1-5 ii-1 Code of Ethics and Conduct, Persons and Entities Subject to 1-2 Co-Investment with Client Investment Partnerships 5-22 Commodity Futures Contracts 5-10 Compliance Procedures, Funds and Federal Advisers 1-4 Computer Security 2-2; 7-1 Conduct, Standards of, Price Group and its Personnel 2-1 Confidentiality/Privacy 2-4; 9-1 Confidentiality of Computer Systems Activities and Information 7-2 Conflicts of Interest 2-2 Contracts for Difference 5-26 Contributions, Political 2-10 Copyright Laws, Compliance with 2-1; 6-1 Corporate Assets, Protection of 2-11 Data Privacy and Protection 7-2 Destruction of Records 2-12 Drug Policy 2-8 Employee Likenesses, and Information, Use of 2-8 Employment of Former Government Employees 2-7 Encryption 9-5 Equal Opportunity 2-7 Excessive Trading, Mutual Funds Shares 5-2 Exchange Traded Funds (" ETFs ") 5-10 Exchange - Traded Index Options 5-28 Executor, Service as 2-14 Expense Reimbursement, Accepting 3-9 Expense Reimbursement, Providing 3-9 Fees, Referral 2-12 Fiduciary, Price Advisers' Status as a 1-2; 5-1 Financial Reporting 2-7 Financial Service Firms, Relationships with 2-3 Foreign Corrupt Practices Act 2-8 Front Running 5-1 Gambling Related to Securities Markets 5-28 ii-2 General Policy Statement 1-1 Gifts, Giving 3-4 Gifts, Receipt of 3-3 Gifts, Reporting 3-10 Global Investment Performance Standards ( GIPS ) 2-9 Government Employees, Employment of Former 2-7 Harassment and Discrimination, Policy Against 2-8 Health Insurance Portability and Accountability Act of 1996 ( HIPAA ) 2-7 iTrade 5-15 Illegal Payments 2-8 Independent Directors of Price Funds, Reporting 5-20 Independent Directors of Price Group, Reporting 5-22 Independent Directors of Savings Bank, Transaction Reporting 5-23 Information Barriers 4-9 Information, Release to the Press 2-13 Initial Public Offerings 5-14 Inside Information 2-9; 4-1 Insider Trading and Securities Fraud Enforcement Act 4-1; 5-1 Interest, Conflicts of 2-2 Intermediaries, Restrictions on Holding Price Funds Through byAccess Persons5-12 Internal Operating Procedures and Planning 2-4 Internet, Access to 7-5 Investment Advice 2-5 Investment Clubs 2-9; 5-23 Investment Personnel 5-4 Investment Personnel, Reporting of Open-end Investment Company Holdings by 5-29 Investment Research 2-6 Large Issuer/Volume Transactions 5-24 Litigation, Past and Current 2-9 Lobbying 2-11 Margin Accounts 5-24 Market Timing, Mutual Fund Shares 5-2 Mutual Fund Shares, Excessive Trading of 5-2 NASDAQ Requirements 1-4 Non-Access Persons 5-4 Nonprofitmaking Organizations, Service with 2-3 Open-End Investment Company Holdings, Reporting by Investment Personnel 5-29 Options and Futures 5-25 Payments, Illegal 2-8 Personal Securities Holdings, Disclosure of by Access Persons 5-28 Personal Representative, Service as 2-14 Political Action Committee ( PAC ) 2-11 Political Activities and Contributions 2-10 Press, Release of Information to the 2-13 Price Funds Held Through Intermediaries 5-12 Price Funds Held on Price Platforms or Through TRP Brokerage 5-12 Price Group, Standards of Conduct 2-1 Price Group Stock, Transactions in 5-6 Price Platforms 5-12 Prior Transaction Clearance of Securities Transactions (other than Price Group stock) 5-13 Prior Transaction Clearance Denials, Requests for Reconsideration 5-16 Privacy Policies and Procedures 9-1 Private Placement, Investment In 5-14 Private Placement Memoranda 4-10 Profitmaking Enterprises, Relationships with 2-2 Protection of Corporate Assets 2-11 Publications 2-14 Quality of Services 2-12 Questions Regarding the Code 1-5 Rating Changes on Security 5-16; 5-24 Record Destruction 2-12 Record Retention 2-12 Referral Fees 2-12 Regulation FD 4-7 Reimbursement of Consultants Expenses Prohibited 3-10 ii-4 Release of Information to the Press 2-13 Reportable Funds 5-11 Reporting by Independent Directors of the Price Funds 5-20 Reporting by Independent Directors of Price Group 5-22 Reporting by Independent Directors of the Savings Bank 5-23 Reporting, Financial 2-7 Reporting, Price Group Stock Transactions 5-8 Reporting, Securities Transactions (other than Price Group stock) (not Independent Directors) 5-18 Reporting Violations 2-13 Research Trips 3-6 Restricted List 4-8 Retention of Code 1-1 Retention, Record 2-12 Rule 10b5-1 4-6 Rule 10b5-2 4-4 Sales and Marketing Activities 2-9 Sanctions 1-4; 5-30 Sarbanes-Oxley Attorney Reporting Requirements 2-14 Sarbanes-Oxley Codes 1-4 Sarbanes-Oxley Whistleblower Procedures 2-13 Savings Bank 5-1 Section 529 College Savings Plans, Reporting 5-12; 5-19 Securities Accounts, Notification of 5-17 Securities Transactions, Reporting of (other than Price Group stock) (not Independent Directors) 5-18 Services, Quality of 2-12 Short Sales 5-27 Sixty (60) Day Rule 5-27 Software Programs, Application of Copyright Law 7-10 Speaking Engagements 2-14 Standards of Conduct of Price Group and its Personnel 2-1 Statement, General Policy 1-1 Supervised Persons, Adviser Act Requirements for 1-3 ii-5 Supervised Persons, Definition of 1-2 Supervision of Gifts, Business Entertainment and Expense Reimbursement 3-10 Supervision of Requests Regarding Charitable Contributions 3-14 T. Rowe Price Platform 5-12 Trademark Laws, Compliance with 2-1;6-1 Temporary Workers, Application of Code to 1-2; 5-3 Termination of Association, Understanding as to Accounts and Records 2-6 Trading Activity, Generally 5-24 Trading Activity, Mutual Fund Shares 5-2 Trading Price Funds on Price Platforms/Brokerage 5-12 Trading Price Funds Through Intermediaries 5-12 Trips, Research 3-6 Trustee, Service as 2-14 Use of Employees Likenesses and Information 2-8 Vendors, Relationships with Potential 2-3 Violations, Responsibility to Report 2-13 Waiver for Executive Officer, Reporting of 1-4 Watch List 4-9 Whistleblower Procedures, Sarbanes-Oxley 2-13 June, 2010 ii-6 CODE OF ETHICS AND CONDUCT OF T. ROWE PRICE GROUP, INC. AND ITS AFFILIATES GENERAL POLICY STATEMENT Purpose of Code of Ethics and Conduct. As a global investment management firm, we are considered a fiduciary to many of our clients and owe them a duty of undivided loyalty. Our clients entrust us with their financial well-being and expect us to always act in their best interests. Over the 72 years of our Companys history, we have earned a reputation for fair dealing, honesty, candor, objectivity and unbending integrity. This has been possible by conducting our business on a set of shared values and principles of trust. In order to educate our personnel, protect our reputation, and ensure that our tradition of integrity remains as a principle by which we conduct business, T. Rowe Price Group, Inc. (T. Rowe Price, TRP, Price Group or Group) has adopted this Code of Ethics and Conduct (Code) . Our Code establishes standards of conduct that we expect each associate to fully understand and agree to adopt. As we are in a highly regulated industry, we are governed by an ever-increasing body of federal, state, and international laws as well as countless rules and regulations which, if not observed, can subject the firm and its employees to regulatory sanctions. In total, our Code contains 29 separate Standards of Conduct as well as the following separate Statements of Policy: 1. Statement of Policy on Gifts, Entertainment, Expense Reimbursement and Charitable Contributions 2. Statement of Policy on Material, Inside (Non-Public) Information 3. Statement of Policy on Securities Transactions 4. Statement of Policy with Respect to Compliance with Copyright and Trademark Laws 5. Statement of Policy with Respect to Computer Security and Related Issues 6. Statement of Policy on Compliance with Antitrust Laws 7. Statement of Policies and Procedures on Privacy A copy of this Code will be retained by the Code Administration and Regulatory Reporting Section of Group Compliance in Baltimore (Code Compliance Section) for five years from the date it is last in effect. While the Code is intended to provide you with guidance and certainty as to whether or not certain actions or practices are permissible, it does not cover every issue that you may face. The firm maintains other compliance-oriented manuals and handbooks that may be directlyapplicable to your specific responsibilities and duties. Nevertheless, the Code should be viewed as a guide for you and the firm as to how we jointly must conduct our business to live up to our guiding tenet that the interests of our clients and customers must always come first. Each new employee will be provided with a copy of the current Code and all employees have access to the current Code, which is posted on the intranet. Each employee will be required to provide Price Group with a written acknowledgement of his or her understanding of the Code and its amendments 1-1 on at least an annual basis. All written acknowledgements will be retained as required by the Investment Advisers Act of 1940 (the Advisers Act. ) Please read the Code carefully and observe and adhere to its guidance. Persons and Entities Subject to the Code. Unless otherwise determined by the Chairperson of the Ethics Committee, the following entities and individuals are subject to the Code: Price Group The subsidiaries and affiliates of Price Group The officers, directors and employees of Group and its affiliates and subsidiaries Unless the context otherwise requires, the terms T. Rowe Price, "Price Group" and "Group" refer to Price Group and all its affiliates and subsidiaries. In addition, the following persons are subject to the Code: 1. All temporary workers hired on the Price Group payroll (" TRP Temporaries "); 2. All agency temporaries whose assignments at Price Group exceed four weeks or whose cumulative assignments exceed eight weeks over a twelve-month period; 3. All independent or agency-provided consultants whose assignments exceed four weeks or whose cumulative assignments exceed eight weeks over a twelve-month period and whose work is closely related to the ongoing work of Price Group employees (versus project work that stands apart from ongoing work); and 4. Any contingent worker whose assignment is more than casual in nature or who will be exposed to the kinds of information and situations that would create conflicts on matters covered in the Code. The independent directors of Price Group, the Price Funds and the Savings Bank are subject to the principles of the Code generally and to specific provisions of the Code as noted. Definition of Supervised Persons. Under the Advisers Act, the officers, directors (or other persons occupying a similar status or performing similar functions) and employees of the Price Advisers, as well as any other persons who provide advice on behalf of a Price Adviser and are subject to the Price Advisers supervision and control are Supervised Persons. Status as a Fiduciary. Several of Price Group's subsidiaries are investment advisers registered with the United States Securities and Exchange Commission (" SEC "). These include T. Rowe Price Associates, Inc. (" TRPA "), T. Rowe Price International, Inc. (" TRPI "), T. Rowe Price Advisory Services, Inc. (" TRPAS "), T. Rowe Price (Canada), Inc. (" TRP Canada ") and T. Rowe Price Global Investment Services Limited ( TRPGIS ). TRPI and TRPGIS are also registered with the United Kingdoms Financial Services Authority ( FSA ). 1-2 TRPI is also registered with The Securities and Futures Commission ( SFC ) (Hong Kong) and the Monetary Authority of Singapore ( MAS ) (Singapore). TRPGIS is also subject to regulation by the Financial Services Association/Kanto Local Finance Bureau ( KLFB ) (Japan), the Netherlands Authority for the Financial Markets (Netherlands), the Danish Financial Supervisory Authority (Denmark), the Swedish Financial Supervisory Authority (Sweden), and the Commission to Surveillance of the Finance Sector ( CSSF ) (Grand Duchy of Luxembourg). TRP Canada is also registered with the Ontario Securities Commission, the Manitoba Securities Commission, the British Columbia Securities Commission, the Saskatchewan Financial Services Commission, the Nova Scotia Securities Commission, and the Alberta Securities Commission. All advisers affiliated with Group will be referred to collectively as the " Price Advisers " unless the context otherwise requires. The Price Advisers will register with additional securities regulators as required by their respective businesses. The primary responsibility of the Price Advisers is to render to their advisory clients on a professional basis unbiased advice regarding their clients' investments. As investment advisers, the Price Advisers have a fiduciary relationship with all of their clients, which means that they have an absolute duty of undivided loyalty, fairness and good faith toward their clients and mutual fund shareholders and a corresponding obligation to refrain from taking any action or seeking any benefit for themselves which would, or which would appear to, prejudice the rights of any client or shareholder or conflict with his or her best interests. Adviser Act Requirements for Supervised Persons. The Advisers Act requires investment advisers to adopt codes that: establish a standard of business conduct, applicable to Supervised Persons, reflecting the fiduciary obligations of the adviser and its Supervised Persons; require Supervised Persons to comply with all applicable securities laws, including: o Securities Act of 1933 o Securities Exchange Act of 1934 o Sarbanes Oxley Act of 2002 o Investment Company Act of 1940 o Investment Advisers Act of 1940 o Gramm-Leach-Bliley Privacy Act o Any rules adopted by the SEC under any of the foregoing Acts; and o Bank Secrecy Act as it applies to mutual funds and investment advisers and any rules adopted under that Act by the SEC or the United States Department of the Treasury; require Supervised Persons to report violations of the code promptly to the advisers chief compliance officer or his or her designee if the chief compliance officer also receives reports of all violations; and require the adviser to provide each Supervised Person with a copy of the code and any amendments and requiring Supervised Persons to provide the adviser with written acknowledgement of receipt of the code and any amendments. 1-3 Price Group applies these requirements to all persons subject to the Code, including all Supervised Persons. NASDAQ Requirements. Nasdaq Stock Market, Inc. ( NASDAQ ) rules require listed companies to adopt a Code of Conduct for all directors, officers, and employees. Price Group is listed on NASDAQ. This Code is designed to fulfill this NASDAQ requirement. A waiver of this Code for an executive officer or director of T. Rowe Price Group, Inc. must be granted by Groups Board of Directors and reported as required by the pertinent NASDAQ rule. What the Code Does Not Cover. The Code was not written for the purpose of covering all policies, rules and regulations to which personnel may be subject. For example, T. Rowe Price Investment Services, Inc. (" Investment Services ") is regulated by the Financial Industry Regulatory Authority (FINRA) and, as such, is required to maintain written supervisory procedures to enable it to supervise the activities of its registered representatives and associated persons to ensure compliance with applicable securities laws and regulations and with the applicable rules of FINRA. In addition, TRPI, TRPGIS, and TRP Canada are subject to several non-U.S. regulatory authorities as described on page 1-3 of this Code. Sarbanes-Oxley Codes. The Principal Executive and Senior Financial Officers of Price Group and the Price Funds are also subject to Codes (collectively the  S-O Codes ) adopted to bring these entities into compliance with the applicable requirements of the Sarbanes-Oxley Act of 2002 ( Sarbanes-Oxley Act ). These S-O Codes, which are available along with this Code on the firms intranet site under Departments/Corporate/Legal, are supplementary to this Code, but administered separately from it and each other. Compliance Procedures for Funds and Federal Advisers. Under Rule 38a-1 of the Investment Company Act of 1940, each fund board is required to adopt written policies and procedures reasonably designed to prevent the fund from violating federal securities laws. These procedures must provide for the oversight of compliance by the funds advisers, principal underwriters, administrators and transfer agents. Under Rule 206(4)-7 of the Investment Advisers Act of 1940, it is unlawful for an investment adviser to provide investment advice unless it has adopted and implemented policies and procedures reasonably designed to prevent violations of federal securities laws by the adviser and its supervised persons. Compliance with the Code. Strict compliance with the provisions of this Code is considered a basic condition of employment or association with the firm. An employee may be required to surrender any profit realized from a transaction that is deemed to be in violation of the Code. In addition, a breach of the Code may constitute grounds for disciplinary action, including fines and dismissal from employment. Employees may appeal to the Management Committee any ruling or decision rendered with respect to the Code. The names of the members of the Management Committee are included in Appendix A to this Code. 1-4 Questions Regarding the Code. Questions regarding the Code should be referred as follows: 1. Standards of Conduct of Price Group and Its Personnel: the Chairperson of the Ethics Committee, the Director of Human Resources, or the TRP International Compliance Team. 2. Statement of Policy on Gifts, Entertainment, Expense Reimbursement and Charitable Contributions: the Legal Department in Baltimore ( Legal Department ) or the TRP International Compliance Team. 3. Statement of Policy on Material, Inside (Non-Public) Information: the Legal Department or the TRP International Compliance Team. 4. Statement of Policy on Securities Transactions: For U.S. personnel: the Chairperson of the Ethics Committee or his or her designee; for International personnel: the TRP International Compliance Team. 5. Statement of Policy with Respect to Compliance with Copyright and Trademark Laws: Legal Department. 6. Statement of Policy with Respect to Computer Security and Related Issues: Enterprise Security, the Legal Department or the TRP International Compliance Team. 7. Statement of Policy on Compliance with Antitrust Laws: Legal Department. 8. Statement of Policies and Procedures on Privacy: Legal Department or the TRP International Compliance Team. For additional information, consult Appendix A following the Standards of Conduct section of the Code. June, 2010 1-5 STANDARDS OF CONDUCT OF PRICE GROUP AND ITS PERSONNEL Allocation Policy. The policies of each of the Price Advisers with respect to the allocation of client brokerage are set forth in Part II of Form ADV of each of the Price Advisers. The Form ADV is each adviser's registration statement filed with the SEC. It is imperative that all employees especially those who are in a position to make recommendations regarding brokerage allocation, or who are authorized to select brokers that will execute securities transactions on behalf of our clients read and become fully knowledgeable concerning our policies in this regard. Any questions regarding any of the Price Advisers' allocation policies for client brokerage should be addressed to the designated contact person(s) of the U.S. Equity or Fixed Income or the International Committee, as appropriate. See Appendix A. Annual Verification of Compliance . Each year, each person subject to the Code ( see p. 1-2) is required to complete a Verification Statement regarding his or her compliance with various provisions of this Code, including its policies on personal securities transactions and material, inside information. In addition, each Access Person (defined on p. 5-3), except the independent directors of the Price Funds, must file an initial and annual Personal Securities Report ( see pp. 5-28 and 5-29). Antitrust. The United States antitrust laws are designed to ensure fair competition and preserve the free enterprise system. The United Kingdom and the European Union have requirements based on similar principals. Some of the most common antitrust issues with which an employee may be confronted are in the areas of pricing (adviser fees) and trade association activity. To ensure its employees' understanding of these laws, Price Group has adopted a Statement of Policy on Compliance with Antitrust Laws. All employees should read and understand this Statement ( see page 8-1). Anti-Money Laundering. Certain subsidiaries of Price Group are subject to the laws and regulations of the United States, United Kingdom and the other jurisdictions in which they do business regarding the prevention and detection of money laundering. For example, under the U.S. Patriot Act, the affected subsidiaries must develop internal policies, procedures and controls to combat money laundering, designate a Compliance Officer for the anti-money laundering program, implement employee training in this area, and ensure that an independent review of the adequacy of controls and procedures in this area occurs annually. In addition, the anti-moneylaundering program must include a Customer Identification Program ( CIP ). Each of these entities has specific procedures in this area, by which its employees must abide. Appropriate Conduct. Associates are expected to conduct themselves in an appropriate and responsible manner in the workplace, when on companybusiness outside the office and at company-sponsored events. Inappropriate behavior reflects poorly on the associate and may impact TRP. Supervisors should be especially mindful that they should set the standard for appropriate behavior. Compliance with Copyright and Trademark Laws. To protect Price Group and its employees, Price Group has adopted a Statement of Policy with Respect to Compliance with Copyright and Trademark Laws. You should read and understand this Statement ( see page 6-1). 2
